Citation Nr: 1133552	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  95-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to relief from the payment of attorney fees from past-due benefits at the 20 percent rate in the calculated amount of $21,911.43 and $3,825.61 resulting from the award of service connection for a low back disability and additional compensation for dependents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1959 to August 1961.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2005 and May 2007 administrative decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case in January 2009 and April 2011.

In September 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide this appeal.  Remand is required so that additional development regarding the reasonableness of the attorney fees may be conducted.

Preliminarily, the Board notes that although the regulations regarding attorney-fee agreements were amended in May 2008, the amended regulations are not applicable to the claim on appeal, as the fee agreement at issue was signed in October 2000.  See 73 Fed. Reg. 29,852, 29,866 (May 22, 2008) ("The new regulations apply to fee agreements entered on or after June 23, 2008.  They do not apply to fee agreements entered before June 23, 2008.").  Accordingly, the prior regulations applicable to fee agreements are addressed within this decision.  See 38 C.F.R. § 20.609 (2007).

In the veterans' benefits claims system, there are two separate issues for determination regarding attorney fee awards:  initial eligibility for a fee award and reasonableness of the fee award.  See Scates v. Principi, 282 F.3d 1362, 1367 (Fed. Cir. 2002) (noting, however, that the line between entitlement and reasonableness of attorney fees may not be "clear and bright").  Initial eligibility is governed by 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c)(1), (g), (h).  Reasonableness is governed by 38 C.F.R. § 20.609(e), (f).  

Regarding initial entitlement to an attorney fee award, fees may not be charged, allowed, or paid regarding services provided before the date on which a notice of disagreement is filed.  38 U.S.C.A. § 5904(c)(1).  Rather, attorney fees may be charged only if a final Board decision has been issued and the attorney or agent was retained not later than one year following the date of the Board decision.  38 C.F.R. § 20.609(c)(1).  All attorney fee agreements must be in writing, be signed by the claimant or appellant and the attorney, and include the name of the veteran, the name of the claimant or appellant if other than the veteran, the VA file number, and the specific terms under which the amount to be paid for the services of the attorney will be determined.  38 C.F.R. § 20.609(g).  

The fee agreement may require that payment of fees will be from an award of past-due benefits.  38 C.F.R. § 20.609(h).  Such an agreement is honored by VA only if the fee does not exceed 20 percent of the total amount of the past-due benefits awarded, the fee is contingent on whether the claim is resolved in a manner favorable to the claimant, and the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 U.S.C.A. § 5904(d)(2)(A); 38 C.F.R. § 20.609(h)(1).  A claim is considered to have been resolved in a manner favorable to the claimant or appellant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d)(2)(B); 38 C.F.R. § 20.609(h)(2).  

Regarding the reasonableness of a fee award, attorney fees must be reasonable, and may be based on a fixed fee, hourly rate, a percentage of benefits recovered, or a combination of such bases.  38 C.F.R. § 20.609(e).  Factors for consideration in determining whether fees are reasonable include:  (1) the extent and type of services the representative performed; (2) the complexity of the case; (3) the level of skill and competence required of the representative in giving the services; (4) the amount of time the representative spent on the case; (5) the results the representative achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which the representative was retained; (7) rates charged by other representatives for similar services; and (8) whether, and to what extent, the payment of fees is contingent upon the results achieved.  38 C.F.R. § 20.609(e).  

Where there is an agreement that fees will be paid out of past-due benefits, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded.  38 U.S.C.A. § 5904(d)(1).  Fees which total no more than 20 percent of any past-due benefits awarded are presumed reasonable.  38 U.S.C.A. § 5904(a)(5); 38 C.F.R. § 20.609(f) (emphasis added).  Lay assertions to the contrary are insufficient as a matter of law to overcome that presumption.  In re Vernon, 8 Vet. App. 457, 459 (1996).

But where an attorney is dismissed prior to successful completion of the Veteran's claim, there is no presumption of reasonableness and the attorney is not automatically entitled to the full 20 percent fee.  Scates, 282 F.3d at 1366.  Instead, the attorney is entitled to a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded.  Scates, 282 F.3d at 1366.  Factors which may be relevant in such a determination include:  the reason for termination of the attorney's representation; whether the fee should be calculated by days spent on the case by the former attorney or the number of hours spent on the case as compared to hours spent by other representatives; whether the attorney can recover under another legal theory such as quantum meruit; whether the attorney can seek recovery from the Veteran in another forum such as a state court; and whether any other representative is also seeking legal fees for services performed for the Veteran in the case.  Scates, 282 F.3d at 1368-69.  Thus, when determining the reasonableness of an attorney fee, the Board must consider both the regulatory factors and the Scates factors.  Lippman v. Shinseki, 21 Vet. App. 184, 189-90 (2007).  

Here, in a September 2000 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disability, finding that the evidence of record demonstrated that there was no nexus between the currently diagnosed back disability and in-service back treatment.  On October 26, 2000, the Veteran entered into a Fee Agreement with a private attorney, ML.  The Fee Agreement noted that ML would perform activities before the United States Court of Appeals for Veterans Claims (CAVC) pro bono, and that any work conducted before the Board or the RO were to be paid out of past-due benefits upon a favorable resolution of the Veteran's claim.  The fee was to be 20 percent of the past-due benefits.  

In March 2001, VA filed a motion for remand with CAVC, based on the newly-issued Veterans Claims Assistance Act of 2000 (VCAA).  ML filed an opposition motion, arguing that other bases for a remand existed and that VA was asking for a VCAA-based remand in an attempt to prevent him from obtaining EAJA fees.  In May 2001, the CAVC vacated the Board's September 2000 decision and remanded the case to the Board based primarily on obtaining compliance with the VCAA.

In September 2001, ML submitted to the Board a private medical report documenting the existence of the Veteran's back disability and noting that the Veteran did not waive RO consideration of that evidence.  In February 2002, the Board remanded the Veteran's case to the RO for additional development consistent with the VCAA and readjudication of the claim.  

While the case was at the RO, ML submitted status requests in September 2002 and November 2002.  In March 2003, the Veteran submitted evidence that was duplicative of evidence already in the claims file.  In June 2003, ML submitted an additional status request.  In July 2003, the RO issued a supplemental statement of the case (SSOC), continuing its denial of the Veteran's claim.

In August 2003, ML submitted a letter to the RO noting that the Veteran was not seeking a hearing, that the evidence of record was sufficient upon which to grant service connection, and requesting copies of specific documents in the file.  In September 2003, ML again requested copies of certain documents in the file.  In February 2005, ML requested that a VA medical center send relevant records to the RO.  

In March 2005 (as evidenced by a letter submitted in December 2005), the Veteran terminated ML's representation in connection with this appeal.  In June 2005, the Veteran sent in copies of records that were already associated with the claims file.  A July 2005 SSOC continued the denial of the Veteran's claim.  In August 2005, the Veteran submitted an August 2005 opinion from a VA physician, linking his back disability to service.  Based on that opinion, the RO referred the veteran for a VA examination, which resulted in a positive nexus opinion.  Based on that VA medical opinion, in an October 2005 rating decision, the RO granted service connection for the Veteran's low back disability, assigning a 100 percent evaluation from May 24, 1993, and a 60 percent evaluation effective from January 1, 1994.  

In a November 2005 Attorney Fee Eligibility Decision, the RO determined that ML was entitled to a payment of $21,911.43, which was 20 percent of the past-due benefits owed to the Veteran.  In May 2007 rating letter, the RO added several dependents to the Veteran's payments.  Accordingly, in a May 2007 Supplemental Attorney Fee Eligibility Decision, the RO determined that ML was also entitled to a payment of $3,825.61, or 20 percent of the supplemental past-due benefits owed to the Veteran.  

Here, the fee agreement meets the basic requirements for attorney fee eligibility, and therefore, ML is entitled to attorney fees.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c), (g), (h).  As noted in the October 2000 fee agreement, ML's fee was to be 20 percent of all past-due benefits awarded.  But this fee award is not presumed reasonable because the Veteran discharged ML in March 2005, prior to issuance of the favorable decision in the appeal.  Accordingly, ML is only entitled to "a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded."  Scates, 282 F.3d at 1366.  

The Veteran has asserted that ML's fee is not reasonable.  At the Board hearing, he asserted that ML "never really did anything" for the Veteran, had rude and unprofessional employees, and that he was discharged prior to the award of service connection.  ML has submitted no argument in support of the fee award or any documentation of the work completed and/or time spent in the prosecution of the Veteran's claim.  The Board notes that the fee award has already been released to ML.  

The Board finds that remand is required in this case.  First, the Board has very little information upon which to make a determination of the reasonableness of the attorney fee award.  Although the claims file indicates that ML submitted several status requests, a private medical report, and a brief argument in support of service connection, there is no other evidence of record indicating what actions the attorney took.  Additionally, it appears that after ML's representation was terminated, the Veteran submitted evidence in August 2005 which prompted the RO to provide the Veteran with a VA examination, which was the basis of the grant of service connection.
Furthermore, there is little evidence and/or argument regarding the extent and type of services ML performed, the complexity of the case, the level of skill and competence required of ML, the amount of time ML spent on the case, rates charged by other representatives for similar services, whether ML can recover under another legal theory such as quantum meruit, whether ML can seek recovery from the Veteran in another forum such as a state court, and whether any other representative is also seeking legal fees for services performed for the Veteran.  Accordingly, remand is required to request that ML and the Veteran submit evidence and argument regarding these issues.

Second, although ML and the Veteran have been provided with substantial notice and several opportunities to submit argument, the Board finds that additional notice is necessary.  Notably, it is not clear that ML is on notice that the reasonableness of the fee is being adjudicated.  Although the RO stated in a September 2009 SSOC that the attorney invested a considerable measure of work in the prosecution of the appeal, the other adjudications of this issue were based on the initial eligibility factors:  the August 2007 SOC and the most recent April 2011 SSOC both found that the fee award was authorized because there was a BVA decision on the issue, a timely fee agreement was filed, ML timely appeared, and the fee award was 20 percent and was contingent upon a favorable decision.  These are not the factors for consideration in a reasonableness determination.  Accordingly, specific notice regarding the reasonableness factors to the Veteran and ML must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ML and provide notice that the reasonableness of the attorney fee award is on appeal.  Request that the Veteran and ML submit any relevant information, evidence, and/or argument regarding any actions taken in support of prosecution of the Veteran's claim from October 2000 through October 2005.  Request that the Veteran and ML provide any information, evidence, and/or argument regarding the relevant factors for consideration, including:  (1) the extent and type of services ML performed; (2) the complexity of the case; (3) the level of skill and competence required of ML in giving the services; (4) the amount of time ML spent on the case; (5) the results ML achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which ML was retained; (7) rates charged by other representatives for similar services; and (8) whether, and to what extent, the payment of fees is contingent upon the results achieved; (9) the reason for the Veteran's termination of ML before completion of the case; (10) whether the basis for calculation of the fee should be by days spent on the case by ML, the number of hours spent on the case as compared to hours spent by other representatives; (11) whether ML can recover under another legal theory such as quantum meruit; (12) whether ML can seek recovery from the Veteran in another forum such as a state court; and (13) whether any other representative is also seeking legal fees for services performed for the Veteran in the case.  38 C.F.R. § 20.609(e); Scates, 282 F.3d at 1368-69.

2.  After completing the above action, providing a reasonable time for response, and conduct any other development as may be indicated by any responses received as a consequence of the actions taken in the paragraph above, the issue on appeal must be readjudicated.  Regardless of what action is taken, a supplemental statement of the case must be provided to ML and the Veteran and his representative.  After ML and the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	                  _________________________________________________
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



